Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE
Notice of allowance in response to communication filed on 12/23/21.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-10 directed to species non-elected without traverse.  Accordingly, claims 6-10 will be cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 6-10 are cancelled.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-5 are allowable over the prior art of record because the art of record does not disclose nor render obvious a an output unit configured to output a first output pulse width modulation (PWM) signal, wherein the first output PWM signal includes error information, and
the error information corresponds to a voltage error in the first output PWM signal;

receive the error information from the output unit; and
integrate the received error information of the first output PWM signal to convert the received error information into error time information;, in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Ryan Jager/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        1/12/22